GUNTHER, Judge.
Appellant appeals the trial court’s order granting the appellees’ motion to change venue, which was based on the home venue privilege and, in the alternative, on the doctrine of forum non conveniens. The motion was granted only on . the theory of the home venue privilege.
The appellees concede that the trial court’s order cannot be upheld on the home venue privilege. They acknowledge that they waived their right to raise the privilege by failing to file a timely motion for change of venue on that basis. They assert, however, that the trial court’s ruling can be upheld on their alternative theory of forum non conveniens. We agree and affirm the trial court’s order.
“Even when based on erroneous reasoning, a conclusion or decision of a trial court *1254will generally be affirmed if the evidence or an alternative theory supports it.” Applegate v. Barnett Bank, 377 So.2d 1150, 1152 (Fla.1979). In the instant case, the evidence presented supports the trial court’s order granting a change of venue on the alternative theory of forum non conveniens.
AFFIRMED.
POLEN, J., concurs.
STONE, J., dissents with opinion.